Case: 3:17-cv-00948-bbc Document #: 71 Filed: 10/15/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE
WESTERN DISTRICT OF WISCONSIN

LAURA ANNE RAPP, Former Personal
Representative of the Laurence A. Berg Estate,

Plaintiff,
Case No. 17-cv-00948-bbe
Vv.

ANDREW J. LAUFERS, KATHERINE BROWN HOLMEN,
DUDLEY AND SMITH, PA, and JOHN DOES 1 — 5,

Defendants.

STIPULATION WAIVING APPEAL AND COSTS

Plaintiff Laura Rapp, pro se, and Defendants, Katherine
Brown Holmen and Dudley and Smith, P.A., by their attorneys,
hereby stipulate and agree to the following.

1) Rapp waives her right to pursue any further relief in
this Court or to appeal any District Court Decisions in this
matter to the U.S. Court of Appeals for the Seventh Circuit.

2) In return, the Defendants agree not to pursue costs
or further claims for remedies or compensation of any kind
related to this case.

3) The Court may enter an Order to that effect without
further notice or a hearing.

BELL, MOORE & RICHTER,
S.C.
Attorneys for Defendants

By:

 
a 3:17-cv-00948-bbc Document #: 71 Filed: 10/15/19 Page 2 of 2

Pie. “A fe Lof1$ f20h p
Laura A. Rapp 7
Sullivan

Sheila M.
State Bar No. 1025532

Mol. GH AML 157 20) G

Date Pate
